Appellant failed to demonstrate a violation of due process
                    because he did not contest that he received advance written notice of the
                    charges and a written statement of the fact finders of the evidence relied
                    upon and the reasons for disciplinary action, and appellant was not denied
                    a qualified right to call witnesses and present evidence.          Wolff v.
                    McDonnell, 418 U.S. 539, 563-69 (1974). Confrontation and cross-
                    examination in prison disciplinary proceedings are not required because
                    these procedures present "greater hazards to institutional interests."    Id.
                    at 567-68. Further, the hearing officer clearly considered appellant's
                    medical evidence but rejected it as an excuse not to comply with
                    administrative regulations.
                                Appellant also failed to demonstrate that he was illiterate or
                    that complex issues were involved and, therefore, failed to demonstrate
                    that he "should be free to seek the aid of a fellow inmate, or if that is
                    forbidden, to have adequate substitute aid in the form of help from the
                    staff or from a sufficiently competent inmate designated by the staff."   Id.
                    at 570. Further, to the extent appellant claimed a due process violation in
                    the prison appeals process, an institutional appeal is not a protected due
                    process right. See Sandin, 515 U.S. at 486. Finally, as appellant conceded
                    that he did not provide the urine sample as demanded, some evidence
                    supports the decision by the hearing officer, Superintendent v. Hill, 472


                    ...continued
                    not cognizable in a petition for a writ of habeas corpus. See Bowen v.
                    Warden, 100 Nev. 489, 686 P.2d 250 (1984); see also Sandin v. Conner, 515
                    U.S. 472, 486 (1995) (holding that liberty interest protected by the Due
                    Process Clause will generally be limited to freedom from restraint which
                    imposes an atypical and significant hardship on the inmate in relation to
                    the ordinary incidents of prison life).

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A )41:4P4
                U.S. 445, 455 (1985), and therefore, appellant failed to demonstrate that
                he was entitled to relief. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardesty


                                                                                 J.
                                                   Douglas


                                                                                 J.




                cc: Hon. Adriana Escobar, District Judge
                     Ian Armese Woods
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A